Citation Nr: 1004335	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-17 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include a psychiatric disability 
other than PTSD.

2.  Entitlement to a compensable rating for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Albert Bacharach, Jr., Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to 
June 1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision.

It is noted that the Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Here, while the Veteran filed a claim for PTSD, psychiatric 
treatment records show that the Veteran has been diagnosed 
with several psychiatric disabilities, including anxiety and 
depression.  Thus, the Board has redefined the Veteran's 
psychiatric appeal, as is listed on the title page of this 
decision.


FINDINGS OF FACT

1.  No in-service stressor has been corroborated to support 
a diagnosis of PTSD.

2.  The medical evidence does not link a psychiatric 
disability to the Veteran's military service. 

3.  Objective medical evidence does not show any instability 
in the Veteran's left knee.

4.  Even accounting for functional limitation, the Veteran 
has not demonstrated range of motion in her left knee that 
was limited to less than 0-100 degrees.

5.  X-rays confirm the presence of arthritis in the 
Veteran's left knee that is accompanied by painful motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disability, to include PTSD, have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).

2.  The criteria for a 10 percent rating for a left knee 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 
5003, 5257, 5260, 5261 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

To establish entitlement to service connection for PTSD a 
Veteran must provide:    1) medical evidence of PTSD; 2) a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The Veteran contends that she has PTSD as a result of being 
raped while stationed in Germany in May 1981.  There is some 
indication in the medical records that the Veteran meets the 
criteria for PTSD (for example, a PTSD screening was 
positive in July 2009, and the Veteran testified that she 
had been diagnosed with PTSD by a VA medical professional 
based on her account of being allegedly sexually assaulted 
in service); as such, the pivotal issue is whether any 
evidence has been presented that corroborates the Veteran's 
reported stressor, namely her assertion that she was 
sexually assaulted during service.

The regulations recognize that sexual assaults are often 
unreported.  As such, when a post-traumatic stress disorder 
claim is based on an in-service personal assault, the 
regulations authorize the use of evidence from sources other 
than a Veteran's service records to corroborate a Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(4).   

In this case, the Veteran denies having told more than a 
handful of people that she was sexually assaulted in 
service.  She testified that the only people she told about 
the alleged assault while she was in Germany were her first 
sergeant and her company commander.  She denied speaking to 
the military police or to any doctors about the alleged 
incident, indicating that her superior officers wanted to 
handle the matter internally and effectively quarantined her 
until she was transferred out of Germany several weeks 
later.  The Veteran indicated that in the years following 
service she told her mother about the alleged incident, and 
discussed it with several friends through the years.  
Unfortunately, the Veteran's mother is now deceased, and no 
buddy statements have been received describing any 
conversation with the Veteran about her reportedly being 
assaulted while stationed in Germany.  The Veteran testified 
that she eventually told a doctor in approximately 2004, but 
this conversation occurred several decades after service and 
therefore adds no probative value to the Veteran's assertion 
that she was sexually assaulted in service.  

Given that the Veteran did not seek any medical treatment or 
speak to many people shortly after the alleged assault, many 
of the alterative types of evidence cited by 38 C.F.R. 
§ 3.304(f)(4) are not present in this case, as, for example 
no pregnancy test would be available given the lack of 
medical treatment.  
 
The Veteran has submitted a written statement describing the 
alleged rape and she has testified about it at a hearing 
before the Board in November 2009.  

The record reflects that the Veteran was transferred to 
Germany in April 1981 for what was intended to be a two year 
assignment.  The Veteran testified that she did not like 
life on the base in Germany, explaining that she perceived a 
bias against having a woman in the motor pool; and, she 
recalled being given whatever menial tasks could be found 
for her such as picking up trash around the base.  

The Veteran testified that she went out with two male 
soldiers and another female soldier one Saturday night.  The 
Veteran stated that they went back to the apartment of one 
of the soldiers where she alleged she was sexually assaulted 
by her date.  She stated that she would have been sexually 
assaulted by the other soldier, but she was able to escape.  
The Veteran could not remember any of the names of the 
soldiers that were involved, and she provided little detail 
about the alleged incident, only describing generically that 
she was raped or sexually assaulted.  She did not explain 
how she escaped or what happened to the other woman, and she 
provided no detail how the alleged assault transpired.  The 
Veteran testified that there were 3 other people involved 
(with the third being the other woman); but in a phone 
conversation with the RO in January 2005, she sated that she 
was attacked by two men from her unit in Germany, failing to 
even mention the other woman.  While the Board is 
sympathetic to the sensitive nature of cases involving 
sexual assault, and is aware that recalling memories of 
these events can be traumatic, the fact remains that detail 
has the potential to either add credibility to a victim's 
account or to undermine the credibility of such an account.

The Veteran testified that following the alleged incident 
she went to see her first sergeant who told her to return to 
her barracks.  She indicated that the next day she met with 
her first sergeant and the company commander where she 
reiterated her account of the alleged incident and was 
offered an honorable discharge.  Service treatment records 
show that the Veteran underwent a separation physical on May 
19, 1981, was transferred out of Germany on June 16, 1981, 
and was discharged from service the following day. 

While the Veteran has not deviated from her basic contention 
that she was sexually assaulted while in Germany; there are 
many inconsistencies in her claims file.  For example, the 
Veteran testified at her hearing that the alleged incident 
occurred on a Saturday night, whereas in her written 
statement in November 2004, the Veteran indicated that on or 
about May 19, 1981 (a Tuesday) she was raped.  While this is 
a small detail, service treatment records show that the 
Veteran was given a separation physical on May 19, 1981, 
which would make it appear that her discharge was already in 
the works at that point.  Additionally, the difference 
between an incident occurring on a weekend versus a 
weeknight is a significant distinction.

The Veteran also testified that she was not provided with a 
physical examination prior to leaving Germany.  However, the 
Veteran's separation physical clearly took place while she 
was in Germany as the location of the examination was listed 
as the 225th Station Hospital (which is a military hospital 
located in Germany); and the examination occurred on May 19, 
1981, nearly a month before she was transferred out of 
Germany.  As such, despite her testimony to the contrary, it 
is clear that the Veteran was in fact given a physical 
examination while in Germany; and presumably following when 
she alleged being assaulted.

In her November 2004 statement the Veteran indicated that 
she was so traumatized by the incident that she began 
throwing up blood and she reported being treated at the base 
hospital.  However, no such treatment is shown by the 
service treatment records; as the only treatment the Veteran 
received at the 225th Station Hospital aside from her 
separation physical on May 19, 1981 was treatment of a foot 
problem a week earlier.  

It is noted that the Veteran reported a number of symptoms 
on her medical history survey that was completed at the time 
of the physical, and the medical officer did in fact 
indicate that the Veteran had multiple somatic complaints at 
that time.  However, somatic complaints alone are not 
necessarily indicative of a rape having occurred; and given 
the multiple inconsistencies in the Veteran's accounts, the 
Board concludes that the Veteran's somatic complaints alone 
are insufficient to establish that it is at least as likely 
as not that the Veteran's reported stressor occurred. 

The Veteran's representative has attempted to show that the 
Veteran underwent a change in character following the 
alleged assault, arguing that her discharge from service 
should establish reasonable doubt that her reported stressor 
actually occurred consistent with 38 C.F.R. § 3.304(f)(4).  
The essence of this argument was that the Veteran had 
established a record as an achiever prior to being stationed 
in Germany and that her personality only changed after she 
was allegedly assaulted.  However, a review of the Veteran's 
personnel file does not mandate such a conclusion.  Rather, 
the evidence shows that the Veteran had problems with 
authority prior to being stationed in Germany, as 
approximately one year earlier in May 1980, the Veteran was 
punished under Article 15 of the UCMJ for using 
disrespectful language towards a superior officer.  The 
Veteran was reduced in rank and fined following that 
incident.  Then, once she was transferred to Germany, it is 
clear from the Veteran's own testimony that she was 
disgruntled with the authority figures there, as she stated 
at her hearing that they did not want women in the motor 
pool in Germany and she complained that her jobs included 
walking around and picking up cigarette butts, painting 
things, or doing any other menial job they could find for 
her.  Given this professed lack of commitment to the overall 
mission, it is not surprising that the Veteran's commanding 
officer in Germany explained (in a personnel record dated 
May 27, 1981) that the Veteran was being discharged for lack 
of self-discipline and an inability to get along with her 
peers.  The commanding officer added that the Veteran was a 
constant source of friction both for the people who worked 
with her as well as for her roommates, and it was noted that 
she had a total disregard for authority.  While the 
representative argued that this document was evidence of a 
personality change; the Veteran had evidenced a lack of 
appreciation for authority prior to arriving in Germany.  As 
such, the Board does not agree that the evidence shows an 
attitude change towards the end of the Veteran's time in 
Germany.

Additionally, while the Veteran has stated that she was 
emotionally devastated at the time she was separated from 
the military (she specifically stated in November 2004 that 
she was traumatized by the incident to the point that she 
was throwing up blood and in an altered mental state) the 
evidence shows that despite being in this alleged state, the 
Veteran was nevertheless able to file a claim for VA 
benefits in August 1981, only two months after separating 
from service, and more importantly less than three months 
after the alleged rape took place.  Yet, this initial claim 
for benefits made no mention of any rape, seeking service 
connection only for a back disability and for a respiratory 
condition which she alleged occurred in May 1981 while she 
was in Germany.  Furthermore, she made no allegation of 
sexual assault for more than two decades after she was 
discharged from service.  

While minor inconsistencies in the Veteran's account might 
be attributed to the significant passage of time since she 
was in service; in this case, the Veteran failed to provide 
any real detail about the incident and her claims file is 
full of inconsistencies that when taken together render her 
assertion that she was sexually assaulted debatable and 
insufficient for purposes of constituting a stressor that 
would permit the grant of service connection for PTSD.  As 
such, the Board concludes that the Veteran's statements are 
not sufficient to establish that she was a victim of a 
sexual assault while in service; and her service treatment 
records and service personnel records only serve to further 
undermine her account.

Therefore, because an in-service stressor has not been 
corroborated, the criteria for service connection for PTSD 
have not been met.  Accordingly, the Veteran's claim of 
entitlement to service connection for PTSD is denied. 
 
However, the analysis does not end here.  As noted in the 
introduction, the Board must also consider whether the 
Veteran's diagnosed psychiatric disabilities, other than 
PTSD, were caused by her time in service.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

In this case, VA treatment records show that the Veteran has 
been treated for several psychiatric disorders including 
major depressive disorder, general anxiety disorder, and 
social anxiety disorder.  As such, while it was concluded 
that the criteria for service connection for PTSD were not 
met, the Board must also consider whether the evidence links 
any additional diagnosed psychiatric disability to the 
Veteran's time in service.  However, for the reasons 
discussed below, the Board concludes that the evidence does 
not.

Service treatment records do not show any psychiatric 
treatment while the Veteran was in service.  On a medical 
history survey completed in conjunction with her separation 
physical the Veteran's indicated that she had difficulty 
sleeping, depression/excessive worry, and nervous trouble, 
and the medical officer noted that the Veteran had presented 
multiple somatic complaints.  However, the Veteran was found 
to be psychiatrically normal at her service separation 
physical examination; and a mental status evaluation 
specifically found that the Veteran's behavior was normal; 
that she was fully alert and oriented with an unremarkable 
mood/affect; and that her thought content was normal.  The 
Veteran was found to be mentally responsible, and no 
psychiatric disability was diagnosed.

Following service, there is no evidence of any psychiatric 
complaints or treatment for several decades.  In December 
2004, the Veteran was diagnosed with anxiety disorder, major 
depressive disorder, alcohol abuse in remission, and 
cannabis abuse in remission.  The doctor noted the Veteran's 
allegation that she was raped in service, but he also 
observed that the Veteran had been sexually and physically 
abused by her two adopted brothers prior to enlisting, and 
that she had been traumatized by being abandoned by her 
mother at age 3.  He further noted that the molestation by 
her brothers still affected the Veteran to the point that 
she was unable to trust men other than her deceased husband 
and her father; and further noted that the Veteran's 
depression was related to her husband's sudden death in 
approximately 1998 from a pulmonary embolism.

The Veteran has not argued that she had psychiatric problems 
in service aside from the impact of the alleged sexual 
assault, and in fact she was found to be psychiatrically 
normal at separation.  Following service, there is no 
evidence of the Veteran receiving any psychiatric complaints 
or treatment for more than two decades, and even when she 
did begin receiving treatment, her diagnoses were based on 
her difficulty dealing with the unexpected death of her 
husband and possibly the molestation by her adopted 
brothers.

As such, the evidence does not suggest that any of the 
Veteran's diagnosed psychiatric conditions are the result of 
her time in service, with the exception of the diagnosis of 
PTSD, which, as discussed above, is not based on a credible 
in-service event.  Given the fact that the Veteran was found 
to be psychiatrically normal at separation from service and 
did not receive any psychiatric treatment for more than two 
decades after service, combined with the fact that the 
medical evidence does not suggest that any of the Veteran's 
diagnosed psychiatric conditions are related to her time in 
service, the criteria for service connection have not been 
met, and the Veteran's claim for an acquired psychiatric 
disability, other than PTSD, is therefore denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 
4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
Court noted a distinction between an appeal involving the 
Veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is propriety 
of the initial evaluations assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

The Veteran is service connected for chondromalacia of her 
left knee which is assigned a noncompensable rating under 
38 C.F.R. § 4.71a, DC 5260.  Under this rating code, a 
noncompensable rating will be assigned for limitation of 
flexion of the leg to 60 degrees; a 10 percent rating will 
be assigned for limitation of flexion of the leg to 45 
degrees; a 20 percent rating will be assigned for limitation 
of flexion of the leg to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the leg to 15 
degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 
degrees; a 10 percent rating will be assigned for limitation 
of extension of the leg to 10 degrees; a 20 percent rating 
will be assigned for limitation of extension of the leg to 
15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 40 
percent rating will be assigned for limitation of extension 
of the leg to 30 degrees; and a 50 percent rating will be 
assigned for limitation of extension of the leg to 
45 degrees.  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 
4.71a, Plate II.  

In October 2005, the Veteran underwent a VA examination to 
evaluate the range of motion in her left knee.  The Veteran 
demonstrated active and passive range of motion from -1 to 
141 degrees.  The examiner had the Veteran perform 10 knee 
bends, which she did slowly, and which the examiner noted 
caused knee pain.  However, the knee bends did not cause any 
additional loss of strength nor did they cause any 
limitation of motion.  Additionally, the examiner opined 
that the Veteran did not have any functional limitation in 
her knee.

Treatment records were reviewed, but they do not show that 
any additional range of motion testing was ever conducted 
during the course of the Veteran's appeal.  Additionally, it 
is noted that while the Veteran testified that motion in her 
left knee was painful, she did not specifically allege that 
the range of motion that she demonstrated at her VA 
examination in October 2005 was inaccurate. 

As such, because the Veteran has shown range of motion in 
her left knee from at least 0-100 degrees, she fails to meet 
the criteria for a compensable rating based on limitation of 
motion.

In reaching the decision, the Board has considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  In this case, while the 
range of motion in the Veteran's knees was clearly limited 
by pain, she was able to do 10 knee bends and the examiner 
specifically found that the Veteran did not have any 
functional limitation as a result of her left knee 
disability.  The Veteran's complaints of pain have therefore 
been considered, but they are outweighed by the objective 
medical findings which do not show sufficient functional 
loss to merit a compensable rating for the Veteran's left 
knee disability.

Therefore, a compensable rating is not warranted for the 
Veteran's left knee based on limitation of motion. 

While the Veteran has not demonstrated compensable 
limitation of motion in her knee, even when limitation of 
motion is not itself compensable, a compensable rating may 
still be assigned when arthritis is established by x-ray 
findings.  

The regulations provide that when degenerative (meaning 
either osteoarthritis or hypertrophic) arthritis is 
established by x-ray findings, it is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
If, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5003.  For purpose of rating disability 
from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45(f).  

In this case, x-rays of the Veteran's left knee in April 
2009 showed slight narrowing of the knee joint that was 
compatible with degenerative changes, and the Veteran was 
diagnosed with degenerative joint disease of the left knee.  
It is also noted that at her VA examination, the Veteran 
walked with an antalgic gait and the examiner found that she 
had left knee pain based on the knee bends he asked her to 
perform.

As noted above, the Veteran has not demonstrated limitation 
of motion significant enough for a 10 percent rating to be 
assigned for her left knee; however, as x-rays show 
degenerative joint disease in her left knee, and the Veteran 
has credibly testified that she has painful motion when 
using her knee (which was substantiated by objective 
evidence of pain during knee bends at her VA examination in 
October 2005), a 10 percent rating is assigned for the 
Veteran's left knee; and to this extent the Veteran's claim 
is granted.  

In addition to ratings based on limitation of motion, a 
rating may also be provided based on either recurrent 
subluxation or lateral instability under 38 C.F.R. § 4.71a, 
DC 5257; which assigns 10, 20, or 30 percent ratings, 
depending on whether the instability or subluxation is 
slight, moderate or severe respectively.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6. 

The Veteran testified at a hearing before the Board that she 
had to use crutches or a walker to get around.  However, at 
a VA psychiatric treatment session in December 2004, the 
Veteran indicated that she used the crutches for balance.  
There was no indication that she needed then on account of 
knee instability.

Additionally, at the VA examination in October 2005, the 
examiner specifically found no instability, explaining that 
the Veteran's left knee was ligamentously stable with the 
exception of mild crepitus behind the kneecap, and reporting 
that there was no laxity to varus and valgus stress.  
Furthermore, anterior and posterior drawer tests were 
negative, as were Lachman's and McMurray's tests.

VA treatment records have also been reviewed, but they 
similarly fail to show any objective evidence of instability 
or subluxation in the Veteran's left knee.

As such, the objective medical evidence has repeatedly 
failed to find any indication of instability or subluxation; 
and a compensable rating is therefore not warranted based on 
either instability or subluxation in the left knee.

The Board notes that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The 
Court has held that the determination of whether a claimant 
is entitled to an extraschedular rating under § 3.321(b) is 
a three-step inquiry, the responsibility for which may be 
shared among the RO, the Board, and the Under Secretary for 
Benefits or the Director, Compensation and Pension Service.  
Thune v. Peake, 22 Vet. App. 111.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  This means that 
initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the claimant's 
disability level and symptomatology, a determination must be 
made whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) 
(related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 

In this case, the medical evidence fails to show anything 
unique or unusual about the Veteran's left knee disability 
that would render the schedular criteria inadequate.  The 
Veteran has not been hospitalized for her left knee and her 
main knee symptom is arthritic pain on motion, which is 
specifically accounted for in the rating criteria.  
Additionally, the examiner in October 2005 opined that the 
Veteran had excellent range of motion and was ligamentously 
stable in her left knee, and he opined that most of the 
Veteran's difficulties stemmed from her back disability and 
opioid therapy.  Accordingly, an extraschedular rating for 
the Veteran's left knee is not warranted.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  With respect to service connection 
claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability 
rating and effective date of award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim service connection for a 
left knee disability was granted.  She then appealed the 
downstream issue of the rating that had been assigned.  
Under these circumstances, since the original claim was 
granted, there are no further notice requirements under the 
aforementioned law with regard to that issue.  

With regard to the Veteran's claim of entitlement to service 
connection for PTSD, required notice was provided by a 
letters dated in January 2005 and December 2006, which 
informed the Veteran of all the elements described above.  

The Veteran's representative has argued that VA has not 
sufficiently assisted the Veteran in obtaining evidence.  
However, the duty to assist is not boundless in its scope, 
and VA's duty is only to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim; VA is not required to assist a claimant in 
obtaining identified records if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C. § 5103A; Golz v. Shinseki, No. 2009-7039, 
2010 WL 6160 (Fed. Cir. Jan. 4, 2010).  In this case, VA has 
obtained VA treatment records, service treatment records and 
service personnel records; and there is no allegation that 
the Veteran has received any private treatment.  To the 
extent that additional records would assist the Veteran's 
claim, such records have not specifically been identified. 

The Veteran was also provided with a VA examination of her 
left knee (the report of which has been associated with the 
claims file).  At her hearing, the Veteran spent 
considerable time explaining that she felt the examiner at 
the October 2005 examination was inadequate.  However, there 
is no evidence in the examination report that would suggest 
that the findings were in any way inadequate.  It is also 
noted that the Veteran often complains about the care she 
receives, as she stated at her hearing that she was 
disgusted with her therapist in addition to being 
dissatisfied with the VA examiner.  Regardless, the Veteran 
has not alleged that her left knee has worsened since her VA 
examination; and, the Board therefore sees no reason to 
order a new examination of the Veteran's left knee.

While a VA examination was not obtained with regard to the 
Veteran's claim of entitlement to service connection for 
PTSD; the evidence does not corroborate the Veteran's 
reported in-service stressor and therefore an examination is 
not warranted, as even were the examiner to diagnose the 
Veteran with PTSD, the stressor would not have been 
corroborated.  Similarly, there is no suggestion that the 
Veteran's acquired psychiatric disabilities (aside from 
PTSD) are related to her time in service; and an examination 
is therefore not warranted.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Additionally, the Veteran testified at a hearing before the 
Board.  

As such, VA has satisfied its duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this 
appeal.


ORDER

Service connection for an acquired psychiatric disability, 
to include PTSD, is denied.

A 10 percent rating for a left knee disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


